Citation Nr: 1022606	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-25 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to August 
2002 and from March 2003 to October 2003.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
PTSD and assigned a 50 percent evaluation.  Jurisdiction was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvannia.

In March 2008, the Veteran's 50 percent evaluation for PTSD 
was reduced to 10 percent effective June 1, 2008; however, a 
50 percent evaluation was restored in an April 2008 RO 
decision. 

The issue of a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU) has been raised by the record in an April 
2008 VA examination but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A July 2007 VA treatment record indicates that the Veteran is 
receiving Social Security Administration (SSA) disability 
benefits.  The record does not reflect that efforts have been 
made to obtain corresponding medical records.  There is no 
report of the SSA decision in this case, and the Board 
therefore has no basis for preliminarily ascertaining that 
the disabilities for which SSA benefits were granted differ 
from those addressed in this appeal.  But see Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (finding 
that the duty to assist did not include obtaining SSA records 
where VA had a copy of the decision, and there was no 
evidence that the decision addressed the disability at issue 
in the appeal).  Efforts to obtain the SSA records are 
therefore required, pursuant to 38 C.F.R. § 3.159(c)(2).  See 
also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty 
to assist includes obtaining SSA records when the veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).  

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
records of medical treatment corresponding 
with the Veteran's reported grant of SSA 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  After completion of the above 
development, the Veteran's claim must be 
readjudicated.  If the determination of 
the claim remains adverse to the Veteran, 
she and her representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
        (CONTINUED ON NEXT PAGE)
        
        
        
        
        
        
        
        
        
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



